









EXHIBIT 10.2




ADDENDUM TO

Settlement and General Release Agreement

between BarPoint, Inc. and PriceGrabber.com, Inc.




This Addendum (“Addendum”) to the Settlement and General Release Agreement
between the parties hereto with an effective date of September 23, 2004
(“Agreement”) is entered into as of this 4th day of February 2005 (“Addendum
Effective Date”), by and between PriceGrabber (as defined in the Agreement), and
BarPoint (as defined in the Agreement). This Addendum is fully incorporated into
and made a part of the Agreement.  Unless otherwise specified herein,
capitalized terms shall have the meanings assigned to them in the Agreement.
 All references to Paragraph (or Para.) numbers are to Paragraph numbers in the
Agreement; therefore Paragraphs in this Addendum may not be consecutively
numbered.  All references to language that should be replaced, revised or
deleted are to language in the Agreement, and Paragraphs (and other sections) of
the Agreement not expressly modified by this Addendum continue in full force and
effect.  As of the Addendum Effective Date, any references to the Agreement
shall be deemed to refer to the Agreement as amended hereby.




WHEREAS, the Agreement required the Parties to enter into the Cobrand Agreement;




WHEREAS, BarPoint has informed PriceGrabber that its preference is not to enter
into the Cobrand Agreement; and




WHEREAS, PriceGrabber is willing to waive BarPoint’s obligation to enter into
the Cobrand Agreement in exchange for a payment by BarPoint to PriceGrabber (as
set forth below).




NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Agreement, the parties hereto agree as follows:




Definition b.  “All Claims” – The following words are deleted from the fifth
line of this definition: “the terms of the Cobrand Agreement,”




Definition d.  “Cobrand Agreement” – This definition is replaced in its entirety
with the following:




“d. Intentionally Omitted”




Definition e.  “Consideration” – The following is deleted from this definition:
  




“b) the Cobrand Agreement; and”




and is replaced with:




“b) Intentionally Omitted; and”







Para. 2. The words in this Para. are deleted in their entirety, and are replaced
with: “Intentionally Omitted”












--------------------------------------------------------------------------------











Para. 18. The following words are deleted from the first sentence of this Para.:
“with the exception of the Cobrand Agreement”  




In consideration for PriceGrabber agreeing to: (i) waive the obligation on the
part of BarPoint to enter into the Cobrand Agreement; and more generally, (ii)
the terms of this Addendum, BarPoint agrees to pay PriceGrabber Five Thousand
United States Dollars ($5,000). Such payment shall be made by check made out to
PriceGrabber.com, LLC, and received within ten (10) days of the Addendum
Effective Date to:




PriceGrabber.com, LLC

Attn: Simon Horsman, General Counsel

10441 Jefferson Blvd. Suite 200

Culver City, CA 90232







IN WITNESS WHEREOF, each of the parties hereto has executed this Addendum
effective as of the Addendum Effective Date.







BARPOINT.COM, INC. and

LOYALTYPOINT, INC.




by:/s/ Paul Robinson




name:  Paul Robinson  

title:  CEO

PRICEGRABBER.COM, LLC and

PRICEGRABBER.COM, INC.




by:/s/ Kamran Pourzanjani




name:  Kamran Pourzanjani

title:  President/CEO  




  









2


